PER CURIAM.
Respondent, a judge against whom proceedings are pending in the Judiciary Commission, presents three motions to this court: a motion to continue, a motion to enroll new counsel and a motion to dismiss. We decline to address these motions.
With regard to respondent’s motion to enroll counsel and motion to continue, the application indicates the Judiciary Commission has not yet ruled on the motion to enroll and has not been presented with a motion to continue. Accordingly, respondent’s request for relief in this court is premature.
Respondent also asks us to dismiss the formal charges against her. The Louisiana Constitution gives the Supreme Court authority to discipline judges following a recommendation of the Judiciary Commission. As of this date, there has been no such recommendation by the Commission in this matter.
Whether there is evidentiary and legal support for the imposition of discipline is a matter for the Commission to decide at such time as it should decide to recommend discipline, and for this Court to determine if, and only if, and when the Commission decides to file a record in this Court with a recommendation for the imposition of discipline. See In re: ABC, Judge, 95-2417 (La.11/13/95). Accordingly, we decline to address the motion to dismiss.